DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to A dental appliance with a first shell, at least one spacer and a first arch member coupled to the spacer to provide force to reposition one or more teeth.
Group II, claim(s) 11-19, drawn to A method of forming the appliance of group I .
Group III, claim(s) 20, drawn to a non-transitory computer readable medium suitable for use in manufacturing a dental appliance with a first shell, at least one spacer and a first arch member coupled to the spacer to provide force to reposition one or more teeth.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of a dental appliance with a first shell, at least one spacer and a first arch member coupled to the spacer to provide force to reposition one or more teeth, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Martz et al. (US 2015/0257856 A1). Martz discloses a dental appliance (Fig. 1 elements 80/82) a first polymeric shell portion having one or more cavities shaped therein to removably conform to one or more teeth (Fig. 1 element 80); at least one spacer coupled to the first polymeric shell portion (Fig. 1 element 85); and a first arch member coupled to the at least one spacer and configured to provide at least some of a force needed to reposition one or more teeth from a first orientation to a second orientation different from the first orientation (Fig. 1 element 86).
During a telephone conversation with Kevin Weber on 05/19/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 1 reference numeral 124.
Figure 11a reference numeral 403
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 Reference character “265” has been used to designate both a 1st shell portion in Fig. 2a and a spacer in Fig. 2b
Reference characters "260" and "238" have both been used to designate the spacer in figure 3.  
Reference number “260” has been used to designate a spacer in Fig. 2b and a whole in the arch member in Fig. 6.
Reference number “233” has been used to designate a spacer in Fig. 2b and a whole in the arch member in Fig. 6.
Reference number “248” has been used to designate a spacer in Fig. 2b and a whole in the arch member in Fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation of “ a third spacer coupled to the second surface”, however there was never recited any second spacer and thus the claim is rendered indefinite. While claim 9 depends upon claim 8 and 1 which recite a first and second shell, and that the first shell has at least one spacer connected to a first arch member, there is no requirement for a second spacer to be connected to the arch member. Any prior art with at further spacer will be deemed to provide for the claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martz et al. (US 2015/0257856 A1).
Regarding claim 1,  Martz discloses a dental appliance (Fig. 1 elements 80) a first polymeric shell portion having one or more cavities shaped therein to removably conform to one or more teeth (Fig. 1 element 80 having cavities for teeth, Fig. 3); at least one spacer coupled to the first polymeric shell portion (Fig. 1 element 85); and a first arch member coupled to the at least one spacer and configured to provide at least some of a force needed to reposition one or more teeth from a first orientation to a second orientation different from the first orientation (Fig. 1 element 86).
Regarding claim 2, Martz further discloses where the first polymeric shell portion has a first surface having a first surface area defined by the one or more cavities (fig. 3 inside surface of cross section of element 80 next to tooth) and a second surface opposite the first surface and having a second surface area (Fig. 3 outside surface of cross section of element 80), wherein a first spacer is disposed on the second surface (Fig. 2 element 85 being on the second/outside surface).
Regarding claim 4, Martz further discloses a second spacer coupled to the first polymeric shell portion (fig. 3 element 81 is structure that is spaced from the shell), wherein the first arch member is coupled to a first spacer (Fig. 2 element 86 connected to spacer 85).
Regarding claim 5, Martz further discloses a second arch member coupled to the first polymeric shell portion (Fig. 14 element 87a).
Regarding claim 6, Martz further discloses wherein a first arch member overlaps at least a portion of the second surface opposite the first surface (Fig. 2 element 86 overlaps a portion of element 80’s outer/second surface, the second surface being opposite the inner/first surface as shown in Fig. 3), wherein the first surface contacts at least a portion of an occlusal surface of the one or more teeth (fig. 3 showing the inner/first surface of element 80 contact the occlusal surface of one or more teeth).
Regarding claim 7, Martz further discloses wherein the overlap excludes a surface of the first polymeric shell portion corresponding to a mesial surface of a tooth (Fig. 1 portion of element 80 shows are curve exposing the mesial surface of a molar, Fig 2 showing element 80 exposing mesial sides of teeth).
Regarding claim 8, Martz further discloses a second polymeric shell portion having one or more cavities shaped therein to removably conform to one or more teeth (Fig. 1/2 element 82), wherein the second polymeric shell portion has a first surface defined by the one or more cavities, and a second surface opposite the first surface (Fig. 2 showing an inner/first surface forming a cavity for the tooth and an outside/second surface opposite the first/inner surface).
Regarding claim 9, Martz further discloses a third spacer coupled to the second surface of the second polymeric shell portion, wherein the third spacer is coupled to the first arch member (Fig. 2 element 84 being a third spacer and connected to element 86).
Regarding claim 10, Martz further discloses wherein a first spacer provides a gap formed between at least a portion of the first arch member and the first polymeric shell portion, wherein the gap is sufficient to allow a prescribed tooth movement without causing interference between the first arch member and the first polymeric shell portion (Fig. 2 element 85 holds member element 86 away from the surface of the shell and allows the prescribed tooth movement thereby).
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boronkay et al. (US 2017/0007361 A1).
Regarding claim 1,  Boronkay discloses a dental appliance (Fig. 1a elements 100) a first polymeric shell portion (Fig. 5g element 591) having one or more cavities shaped therein to removably conform to one or more teeth (Fig. 5g element 596); at least one spacer coupled to the first polymeric shell portion (Fig. 5g element 592, paragraph [0119] all); and a first arch member coupled to the at least one spacer and configured to provide at least some of a force needed to reposition one or more teeth from a first orientation to a second orientation different from the first orientation (Fig. 5g element 594, paragraph [0126] disclosing 594 applies the repositioning forces to teeth space element 592 to element 591 to move teeth).
Regarding claim 2, Boronkay further discloses where the first polymeric shell portion has a first surface having a first surface area defined by the one or more cavities (fig. 5g inside surface of cross section of element 591 next to 596) and a second surface opposite the first surface and having a second surface area (Fig. 5g outside surface of cross section of element 591), wherein a first spacer is disposed on the second surface (Fig. 5g any one of element 592 being a first spacer on the second/outside surface).
Regarding claim 3, Boronkay further discloses wherein a first arch member overlays at least 5% of the second surface area of the first polymeric shell portion (Fig. 5g element 594 overlays all of the first polymer shell thus being at least 5%).
Regarding claim 4, Boronkay further discloses a second spacer coupled to the first polymeric shell portion (fig. 5g element 592 showing at least 11 spacers thus including a second), wherein the first arch member is coupled to a first spacer (Fig. 5g element 591 connected to spacer 592).

Regarding claim 5, Boronkay further discloses a second arch member coupled to the first polymeric shell portion (Paragraph [0141] lines 1-10 disclosing outer arch member includes a plurality of discrete members that are coupled to the shell and thus a second of a plurality of member would the second arch member).
Regarding claim 6, Boronkay further discloses wherein a first arch member overlaps at least a portion of the second surface opposite the first surface (Fig. 5g element 594 overlaps a portion of element 591’s outer/second surface, the second surface being opposite the inner/first surface), wherein the first surface contacts at least a portion of an occlusal surface of the one or more teeth (fig. 5g showing the inner/first surface of element 591 including a contact surface for the occlusal surface of one or more teeth).
Regarding claim 8, Boronkay further discloses a second polymeric shell portion having one or more cavities shaped therein to removably conform to one or more teeth (Paragraph [0139] lines 15-21 disclosing the shell being one of plurality of shells inside the arch member, thus having a first and second polymer shell), wherein the second polymeric shell portion has a first surface defined by the one or more cavities, and a second surface opposite the first surface (Fig. 5g showing an inner/first surface forming a cavity for the tooth and an outside/second surface opposite the first/inner surface).
Regarding claim 9, Boronkay further discloses a third spacer coupled to the second surface of the second polymeric shell portion, wherein the third spacer is coupled to the first arch member (Fig. 5g elements 592 being at least 11 spacer and thus including a third spacer and connected to element 594).
Regarding claim 10, Boronkay further discloses wherein a first spacer provides a gap formed between at least a portion of the first arch member and the first polymeric shell portion, wherein the gap is sufficient to allow a prescribed tooth movement without causing interference between the first arch member and the first polymeric shell portion (Fig. 5g element 592 holds member element 594 away from the surface of the shell 591 and allows the prescribed tooth movement thereby).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        05/20/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772